DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 75, 77-84, 86-90 and 115-120 are pending and under consideration.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on August 2, 2019; August 5, 2019 and August 6, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because Figures 1-3 contain nucleic acid sequences within grey boxes, and the font is too small to be legible. Further, these sequences are not identified by SEQ ID NOs either in the figures or in their descriptions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.

Required response - Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specification
The disclosure is objected to because of the following informalities: 
1) Page 62, line 17, contains reference to a “yellow oligonucleotide”.  Since the drawings are not in color, it is not clear which of the oligonucleotides is “yellow”.
2) The use of the term SYBR Green, which is a trade name or a mark used in commerce, has been noted in this application (page 58, line 22). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. No new matter should be introduced.
Claim Interpretation
Applicant defined the term “amplicon” on page 12, lines 26-27, as follows:
“By "amplicon" is meant a polynucleotide generated during the amplification of a polynucleotide of interest.”
Applicant defined the term “biological sample” on page 13, lines 1-3, as follows:
“A "biological sample" or "sample" as used herein means a biological material isolated from a subject, including any tissue, cell, fluid, or other material obtained or derived from the subject (e.g., a human).
Applicant defined the term “blocking oligonucleotide” on page 13, lines 6-8 as follows:
“As used herein, a "blocking oligonucleotide" is meant an oligonucleotide that competes with another oligonucleotide, such as a forward primer, for binding to the same region of a template polynucleotide.”
Applicant defined the term “blocking moiety” on page 13, lines 20-22 as follows:
“By "blocking moiety" is meant a chemical group or compound incorporated into or covalently linked to an oligonucleotide primer that prevents or significantly reduces the progression of a polymerase on the polynucleotide template.”
Applicant defined the term “circulating tumor DNA” on page 14, lines 10-11 as follows:
“By "circulating tumor DNA (ctDNA)" is meant nucleic acid molecules from tumor cells that are present in the blood or other biological tissue.”
The limitation “mutation is associated with cancer” is interpreted as any mutation or any cancer, since Applicant provided no definition of what “associated with cancer” means.
Claim Objections
Claims 75, 77-84, 86-90 and 115-120 are objected to because of the following informalities: Claim 75 contains an “and” connector between steps (a) and (b) and between steps (b) and (c) whereas only the latter should be present.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75, 77-84, 86-90 and 115-120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 75, 77-84, 86-90 and 115-120 are indefinite in claim 75. Claim 75 is indefinite over the recitation of “…sequence corresponding to the region comprising the mutation…”. It is not clear what it means for a sequence to “correspond” to a region, therefore the claims do not have clear metes and bounds.
B) Claim 83 is indefinite over the recitation of “…each of the nucleotides is at least about 15 to at least about 30 nucleotides in length”. 
It is vague and indefinite what is meant by the phrase “at least about 15 nucleotides” or “at least about 30 nucleotides”.  The phrase “at least” typically indicates a minimum point.  The phrase “at least” however, is controverted by the term “about” which implies that values above and below 15 (or 30) nucleotides are permitted.  Further, the extent of variance permitted by “about” is unclear in this context.  Since nucleotides are whole numbers, “about 15" cannot mean from 14.4 to 17.6 because nucleotides cannot be split in half.  Therefore, it is also unclear if “about 15" simply includes 14 or if it also includes 1-13 as well.  In Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, "The district court held claims 4 and 6 of the patent invalid because their specific activity limitation of "at least about 160,000" was indefinite".  After review, the CAFC states "We therefore affirm the district court's determination on this issue."  Thus, the CAFC found the phrase “at least about” indefinite where the metes and bounds of the term were not defined in the specification.
C) Claim 84 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 2 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the members of the claimed group are different types of cancers, which do not share any common pathological or structural features and present with different symptomps and effects on the body.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
D) Claim 118 is indefinite over the recitation of “…wherein the amplicon is 13 nucleotides shorter when unblocked blocking primer is bound”. It is not clear what this limitation means. Claim 75, from which claim 118 depends, requires that the blocking primer be blocked at the 3’ end.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 75, 77-81, 83, 84, 86-90, 116, 117, 119 and 120 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang et al. (US 2016/0130641 A1; published May 2016).
Regarding claim 75, Wang teaches a method of detection of a polynucleotide associated with cancer [0022], the method comprising:
(a) contacting a first polynucleotide strand of a double stranded polynucleotide with a first primer having a 3' end region, wherein the 3' end region comprises a portion complementary to a mutation positioned within a region of a polynucleotide, and a blocking oligonucleotide comprising a blocking moiety and having a 5' end region, wherein the 5' end region comprises a portion complementary to a wild-type sequence corresponding to the region comprising the mutation within the first polynucleotide strand, wherein the first primer and the blocking oligonucleotide compete for binding to the region of the first polynucleotide strand encompassing the mutation (Fig. 1; [0011]-[0013]; [0018]), and 
(b) contacting the second polynucleotide strand or the first polynucleotide strand of the double stranded polynucleotide with a second primer comprising a sequence substantially complementary to a sequence on the second strand of the polynucleotide or the first polynucleotide strand that is 5' of the region corresponding to where the first primer binds the first polynucleotide strand (Fig. 1-3); and 
(c) detecting an amplicon in the sample, wherein detection of an amplicon indicates the presence of a cancer cell and/or polynucleotide associated with cancer in the sample (Fig. 2-3; [0013]; Fig. 4-6).
Regarding claim 77, Wang et al. teaches insertions and deletions ([0013]).
Regarding claims 78, 79 and 116, Wang et al. teach 3’-phosphate block at the end of blocking oligonucleotide ([0012]), therefore they teach that the oligonucleotide cannot serve as a substrate for DNA polymerase.
Regarding claim 80, Wang et al. teach a region comprising about 30 nucleotides from the position of the mutation (Fig. 2 and 3).
Regarding claim 81, Wang et al. teach a portion of the first primer with at least one nucleotide complementary to the mutation (Fig. 1; [0023]).
Regarding claim 83, Wang et al. teach the oligonucleotides being at least 145 nucleotides in length (Fig. 2 and 3).
Regarding claim 84, Wang et al. teach colorectal cancer and melanoma ([0037]-[0039]).
Regarding claims 86 and 87, Wang et al. teach amplification of the sequence comprising the mutant while preventing amplification of the wild-type sequence ([0011]; [0016]).
Regarding claims 88 and 89, Wang et al. teach human blood samples ([0039]).
Regarding claim 90, Wang et al. teach metastatic cancer cells ([0022]).
Regarding claim 117, Wang et al. teach CTC ([0022]; [0039]).
Regarding claim 119, Wang et al. teach that the blocking oligonucleotide is displaced by the first primer ([0019]).
Regarding claim 120, Wang et al. teach the blocker oligonucleotide synthetically modified ([0013]).
Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0130641 A1; published May 2016) and Zhang et al. (US 2017/0067090 A1; filed November 2016).
A) Regarding claim 82, Wang et al. do not teach an overlap between the 3’-end of the first primer and a 5’-end of the blocker oligonucleotide. 
B) Regarding claim 82, Zhang et al. teach preferential amplification of mutant target nucleic acid over the wild-type using a primer and a blocker, where the 3’-end of the primer overlaps with the 5’-end of the blocker at 5-10 nucleotides (Fig. 1; Fig. 5; [0010]-[0012]; [0047]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the configuration of the prime-blocker oligonucleotides as suggested by Zhang et al. in the method of Wang et al. The motivation to do so would have been that such configuration would allow optimization of the specificity of primer extension.
24.	Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0130641 A1; published May 2016).
	A) Wang et al. teach amplification of sequences about 100 bp long, but do not teach amplification of a sequence of about 1000 bp.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used amplicon length depending on the type and number of mutations sought to be determined. Thus, an ordinary practitioner would have recognized that the results optimizable variable of sequence length could be adjusted to maximize the desired results.  As noted in In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the selection of specific lengths of sequences for amplification was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
25.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 11, 2021